ICJ_018_Nottebohm_LIE_GTM_1954-09-13_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 13 SEPTEMBRE 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN vw. GUATEMALA)
ORDER OF SEPTEMBER 13th, 1954
La présente ordonnance doit être citée comme suit :

« Affaire Nottebohm,
Ordonnance du 13 septembre 1954: C.I. ]. Recueil 1954, p. Ir0.»

This Order should be cited as follows :

“Nottebohm case,
Order of September 13th, 1954: I.C.J. Reports 1954, p. Ir0.”

 

Noe de vente : 127
Sales number

 

 

 
IIo

INTERNATIONAL COURT OF JUSTICE
—_ 1954

September 13th
General List :

YEAR 1954 No. 18

September 13th, 1954

NOTTEBOHM CASE
(LIECHTENSTEIN v. GUATEMALA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Having regard to the Order made by the Court on May 8th,
1954, fixing October 2nd, 1954, as the time-limit for the filing
of the Rejoinder of the Government of Guatemala,

Whereas, by letter of September rst, 1954, the Agent of the
Government of Guatemala asked that, in view of recent political
events occurring in his country and their consequences, the time-
limit fixed by the Order of May 8th, 1954, be extended by one
month,

Whereas the Agent of the Government of Liechtenstein, to
whom the aforesaid request was communicated, has, by telegram
of September 7th, 1954, indicated his agreement,

Fixes November 2nd, 1954, as the time-limit for the filing of
the Rejoinder of the Government of Guatemala.

4
NOTTEBOHM CASE (ORDER OF 13 IX 54) III

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this thirteenth day of September,
one thousand nine hundred and fifty-four, in three copies, one
of which will be placed in the archives of the Court and the others
will be transmitted to the Governments of the Principality of
Liechtenstein and of the Republic of Guatemala, respectively.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LOpEz OLIVAN,
Registrar.
